Citation Nr: 0025011	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the October 23, 1969 rating decision wherein the 
RO denied entitlement to service connection for residuals of 
a concussion, including headaches constituted clear and 
unmistakable error (CUE).

2.  Whether the October 23, 1969 rating decision wherein the 
RO assigned a noncompensable rating for anxiety neurosis 
constituted CUE.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in January 1997, and before the undersigned in June 
2000, transcripts of which have been associated with the 
claims file.


FINDINGS OF FACT

1.  The October 23, 1969 rating decision wherein the RO did 
not grant service connection for residuals of a concussion, 
including headaches and assigned a noncompensable rating for 
anxiety neurosis was not appealed.

2.  The RO in July 1991 reviewed the claim for increase and 
granted a 10 percent rating for post-traumatic stress 
disorder (PTSD) with anxiety neurosis; the RO determined that 
the effective date for the increase was March 5, 1991, the 
date of receipt of the claim.

3.  The October 23, 1969 rating decision wherein the RO did 
not grant service connection for residuals of a concussion, 
including headaches was not appealed; a claim of CUE in the 
decision to deny service connection was initially filed in 
1993.

4.  The rating decision of October 23, 1969 wherein the RO 
denied entitlement to service connection for residuals of a 
concussion, including headaches did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

5.  The rating decision of October 23, 1969 wherein the RO 
assigned a noncompensable rating for anxiety neurosis did not 
contain any kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The October 23, 1969 rating decision wherein the RO 
denied entitlement to service connection for residuals of a 
concussion, including headaches did not constitute CUE.  
38 U.S.C.A. §§ 5104, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.105, 19.25, 20.200, 20.201, 
20.300, 20.302, 20.1103 (1999) in accord with 38 C.F.R. 
§§ 4.124a, 19.109, 19.112, 19.113, 19.118, 19.120, 19.153 and 
Diagnostic Code 8045 (1969). 

2.  The October 23, 1969 rating decision wherein the RO 
denied entitlement to a compensable rating for anxiety 
neurosis did not constituted CUE.  38 U.S.C.A. §§ 5104, 5107, 
5110, 5111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.105, 3.400, 19.25, 20.200, 20.201, 20.300, 20.302, 20.1103 
(1999) in accord with 38 C.F.R. §§ 4.130, 4.132, 19.109, 
19.112, 19.113, 19.118, 19.120, 19.130, 19.153, Diagnostic 
Code 9400 (1969). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the veteran's initial VA compensation 
application was received in May 1969.  Therein the disorders 
for which the claim was made and date of onset included head 
injury and nervous condition in July 1968 and severe 
headaches in January 1969.  He reported treatment in service 
for a head injury and from Dr. JH for nerves.  He also 
reported hospitalization in January 1969 for another 
disorder.  The RO in May 1969 sent requests for records to 
the physician and the hospital.  The letter to Dr. JH was 
returned to VA unclaimed, apparently because of an incorrect 
or insufficient address.  The hospital did not reply.

Of record is a VA letter to the veteran in May 1969 informing 
him that his application for treatment of various disorders 
including head injury, nervous condition and headaches had 
been tentatively approved pending a formal determination by 
the rating board.  The letter advised him that treatment 
would be discontinued if the rating board decided that 
entitlement to service connection were not established.  
There is a VA form of record reflecting that medical care was 
authorized and that the veteran had a pending claim.

The veteran's service medical records were received.  It was 
reported in a September 1968 clinical record entry that two 
days earlier he was hit in the back of the head by a flying 
can, cleaned and sutured, and that the wound was currently 
very clean but tender.  Three days later the sutures were out 
and the wound clean, but he alleged pain and headaches, and 
he was described as anxious and hyperreactive.  Again in 
September the head wound was described as well healed, and 
the mild daily headaches reportedly were responding to 
Darvon.  After examination the impression was tension 
headaches.  Later in September an examiner noted he still 
complained of headaches that responded to Darvon, and the 
head wound was healed.  

The veteran's January 1969 separation examination showed 
normal neurologic and psychiatric clinical evaluations.  
There was a medical history of frequent or severe headaches, 
head injury, unconsciousness and nervous trouble, memory 
loss, trouble sleeping, nightmares and depression or 
excessive worry.  The elaboration on these responses was that 
the veteran had a head injury with laceration that was 
asymptomatic currently, and that he had occasional tension 
headaches.  The explanation for other illness referred to 
being hit in the back of the head requiring four stitches, 
being unconscious with headache afterward, and concussion.  

On an August 1969 VA examination the veteran's head was 
described as normal, and a one inch long occipital area scar 
was described as well healed, pliable, nonretractil, and 
nontender.  The veteran reported he worked as a salesman 
part-time.  On a special neurological examination his chief 
complaints included recurring headache.  The examiner 
referred to the record of an occipital area scalp laceration 
in 1968 that was not complicated and healed after several 
days.  The examiner noted that the tour of duty was 
uneventful thereafter, and that he was asymptomatic at 
separation in January 1969.  The veteran explained that daily 
headaches occurred one month later and had recurred since.  
After examination, the examiner said that this case showed no 
positive neurological changes associated with subjective 
headache and that a diagnosis was not warranted.  The 
diagnosis was no neurological disease found.  The veteran 
also mentioned complaints of occasional heartburn and 
headache to a gastrointestinal examiner.  

The veteran complained to the psychiatry examiner of frequent 
headaches, impaired memory and nervousness.  He recalled 
being unconscious for a minute or two after being struck in 
the back of the head with a full can of beer after which he 
had headaches for about two weeks, and then again in January 
1969, when headaches came on frequently.  He said the 
headaches had been relieved somewhat with medication and that 
his memory was no good.  He described the headache 
characteristics, and that it had not interfered with 
schooling or work.  The examiner said that his conversation 
centered on his concern about headaches, and that his memory 
was not impaired.  The diagnosis was anxiety neurosis, mild, 
competent. 

When the RO issued the October 23, 1969 rating decision, it 
considered the veteran's service medical records and the 
report of a contemporaneous VA medical examination.  The 
narrative referred to the September 1968 incident when he was 
hit in the head with a can and required four sutures, and 
that later he complained of headaches.  It was stated that at 
separation no defects were noted, but that he complained of 
nightmares, depression and excessive worry.  The decision 
noted that the VA examination found an occipital scar but was 
negative for any neurological disease although he complained 
of subjective headaches on examination.  There was also a 
reference to the psychiatry examination findings including 
mild anxiety.  

The RO granted service connection with a noncompensable 
rating under Diagnostic Code 7800 for an occipital area scar.  
Service connection was granted for anxiety neurosis with a 
noncompensable rating under Diagnostic Code 9400 criteria.  
The following disorders were rated nonservice-connected: 
asthma, residuals of pneumonia, joint disability and stomach 
ulcer.  A notice letter in late 1969 sent to the veteran at 
his address of record explained the October 23, 1969 rating 
decision, and his appeal rights. 

The record shows that the veteran completed a VA application 
for dental treatment in January 1970 that showed a new 
address.  There is a VA outpatient clinic note in September 
1970 seeking to clarify whether the veteran was rated 
nonservice-connected for headaches and other disorders.  

The veteran in 1991 filed a claim with VA for post-traumatic 
stress disorder (PTSD), head concussion with history of 
headaches and other disorders.  He said that he received VA 
psychiatric treatment within a year after service.  On the VA 
application form he did not indicate that he had previously 
filed a claim for VA compensation or pension.  A psychiatric 
examiner pertinently reported PTSD and headaches, and back 
pain "by his report".  The RO in July 1991 denied service 
connection for concussion with headaches on the basis that 
there was no evidence of chronic headaches in service and no 
evidence of concussion residuals shown by the evidence of 
record.  



The RO granted a 10 percent rating under Diagnostic Code 9411 
for PTSD with anxiety neurosis.  The rating showed a 
noncompensable evaluation from January 1969 and the 10 
percent evaluation from March 1991.  The RO issued written 
notice in September 1991 to the veteran at his address of 
record.  

The veteran asserted in March 1993 that the RO committed CUE 
when it continued to ignore and not grant service-connected 
disability for head concussion with history of headaches.  
The RO in May 1993 advised him of the need to submit new and 
material evidence.  

The next pertinent correspondence was the representative's 
letter in May 1996.  Regarding head injury residuals 
including headaches, the representative asserted that the RO 
committed CUE in the October 23, 1969 rating decision when it 
did not grant service connection.  The argument was, in 
essence, that the RO ignored the documented headache 
complaints in service, the information on the VA neurology 
and psychiatry examinations that were completed within a year 
after the veteran's separation form military service, and the 
provisions of Diagnostic Code 8045.  The substantive appeal 
contains essentially the same argument regarding CUE.

The representative argued that the RO committed CUE in the 
October 23, 1969 rating decision when it failed to grant a 10 
percent rating for anxiety neurosis after a VA examiner's 
diagnosis was "mild" anxiety neurosis.  The representative 
reproduced the rating criteria for psychoneurotic disorders 
that provided a 10 percent rating for "less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment".  It was argued that the 
symptoms in 1991 that were relied on to assign a 10 percent 
rating appeared to be the same as the symptoms present in 
1969.  





The Board observes that Dr. JH's medical records were 
received in 1996, and showed treatment in 1969 for sinusitis, 
back strain and upper respiratory infection.  There was also 
a statement in 1996 from a physician that trauma to the head 
from a flying beer can be a cause of chronic migraine 
headache.  A contemporaneous VA neurology examination showed 
diagnoses of headache and probable migraine headaches.

The transcript (T) of the veteran's RO hearing testimony in 
January 1997 shows that he recalled treatment by VA soon 
after service, and his belief that the records were available 
to the RO at that time.  He did not recall receiving notice 
of the adjudication of the claim.  

The veteran felt that he was having severe psychiatry 
problems at the time, and that the examination he received 
was not adequate (inter alia T 3-6, 13-14).  Thereafter, his 
mother's statement recalled VA psychiatric treatment for two 
years after he returned from military service.  

The record also included a statement in 1997 from a former VA 
employee who recalled the transfer of VA records, and that 
the veteran's records were not listed as retired on a 1980 
list.  She recalled that there had been a consolidation of VA 
clinic facilities in the late 1970's.  The veteran summarized 
the results of his attempts to locate the early treatment 
records in a July 1997 letter.

The veteran's Board hearing testimony in June 2000 was 
consistent with the earlier testimony, written argument 
regarding the nature and extent of head injury residuals 
during service, and at the time he VA initially evaluated 
him, and the recollected treatment after service.  There was 
also testimony regarding the attempts to locate the early VA 
treatment records (inter alia 2, 4-5, 8).


Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103, in accord 38 C.F.R. § 19.153 (1969).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1969).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1969).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1969)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1969).

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or non-entitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25, in accord 
38 C.F.R. § 19.109 (1969).

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  3.1(q).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Under the rating criteria in effect on February 3, 1988, a 0 
percent rating was assigned where there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent evaluation was assigned where there 
was mild impairment of social and industrial adaptability.  A 
30 percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400, effective February 3, 1988, 53 
Fed. Reg. 23 (January 4, 1988).

Under the rating criteria in effect prior to February 3, 
1988, a 0 percent rating was assigned for anxiety reaction 
where there were neurotic symptoms which may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  A 10 percent evaluation 
for anxiety reaction was assigned with less than the criteria 
for the 30 percent evaluation, with emotional tension or 
other evidence of anxiety productive of moderate social and 
industrial impairment.  
A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  

A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400; effective on October 23, 1969.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect on October 29, 1969. 

Brain disease due to trauma: purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207). Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304. This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In the rating criteria under Diagnostic Code 9304 in effect 
prior to February 3, 1988, a 0 percent rating was provided 
for brain disease due to trauma where there was no impairment 
of social and industrial adaptability.  A 10 percent 
evaluation was provided for slight impairment of social and 
industrial adaptability. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  


Analysis

The appellant argues that on October 23, 1969 the RO 
committed CUE when it failed to grant service connection for 
residuals of a concussion, including headaches and in 
assigning a noncompensable disability rating for service-
connected anxiety reaction.  Regarding residuals of a 
concussion, including headaches it is argued that the 
evidence did show injury in service and that headaches were 
complained of on VA examination several months after service.  
It is also argued that the RO did not properly utilize 
applicable regulations in the presence of such evidence.  As 
for the rating for anxiety neurosis, the argument, in 
essence, is that the rating criteria were not properly 
applied.  In essence, the veteran seeks an earlier effective 
date than the RO selected for his 10 percent rating.  That 
can only be achieved in the context of the present appeal if 
CUE exists in the challenged rating determination.   

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the rating board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  "It must 
be remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The appellant appears to argue that he did not receive 
adequate notice and appeal rights as provided in the 
regulations in effect at that time.  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level.  There is no evidence or argument sufficient to rebut 
the presumption of regularity in RO operations when his 
compensation claim was initially considered.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
veteran a summary of his benefit entitlement, denial of 
service-connected benefits, and appeal rights.  In this case 
there is nothing contained in the record to indicate that 
anything unusual happened as to the location of the record 
which would have prevented the RO from following its usual 
procedures.  

Indeed, the record appears to confirm that the usual 
procedures were followed.  That is, the claim was considered 
for entitlement to compensation benefits, and he was notified 
at his address of record that he was entitled to service-
connected benefits, and given notice of appeal rights if he 
disagreed with an assigned rating or decision on other 
benefits.  Although the notice was not as explicit as it 
could have been regarding head injury residuals including 
headaches, the RO in October 1969 implicitly denied the claim 
for service connection.  This correspondence to the veteran 
was not returned to the RO undelivered. 

Regarding the head injury residuals, the correct facts of 
record as they were known at the time of the RO's October 23, 
1969 decision show that during active duty, the veteran 
manifested headache complaints after a head injury, and that 
at the time they were evaluated they were not linked to post 
concussion disease in the examination reports.  From the 
information of record he apparently had been manifesting such 
symptoms after service at the time he was initially seen by 
VA examiners in 1969.  

The information obtained in service and on VA examination 
provided a comprehensive history.  The VA neurology 
assessment of the veteran's condition after evaluation was no 
neurological disease.  The examiner noted the objective basis 
for no diagnosis of disease.  The August 1969 medical opinion 
did not refer to any interim medical treatment history, and 
appeared to be the result of an interpretation of the 
pertinent evaluations in service, and information obtained 
during the remainder of service.  

With respect to the claim of CUE in the RO's failure to 
accept evidence as establishing the onset in service of 
neurological disease, specifically headaches, the Board must 
point out the appellant in essence appears to be disagreeing 
with the way the RO weighed and evaluated the evidence.  
Disagreement with the way the facts were weighed and 
evaluated is not a claim of clear and unmistakable error.  
Russell, 3 Vet. App. at 313.  

The record did not advise of other contemporaneous records 
that referred to such disease, although the veteran 
apparently was seen regarding eligibility for VA treatment, 
and this was tentatively approved for all claimed disorders, 
including headaches.  Nothing in the VA examination record at 
the time alerted the RO to any VA records outstanding, 
although it is not implausible that he was seen in connection 
with the interim eligibility for treatment.  The Board does 
not dispute the recollections of the veteran or his mother 
regarding claimed treatment, and notes the length to which 
the veteran has gone to locate records. 

However, assuming such records existed, the constructive 
receipt rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992) would have no application to this case since the 
rating decision at issue was prior to the date the Bell 
decision was issued, July 21, 1992.  See, for example, 
Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Further, any failure to develop for non VA 
evidence in the late 1960's, if suggested by information in 
contemporaneous reports or other correspondence, would have 
been a breech of the duty to assist, and as such it cannot be 
a basis for a CUE claim, although the record may have been 
incomplete.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
Board notes that the veteran mentioned hospital treatment in 
1969 for another, unrelated disorder and that Dr. JH's 
records sought at the time mentioned only upper respiratory 
complaints.  

There is simply no undebatable evidence that neurological 
disease as a residual of an inservice head injury existed in 
1969.  The RO does appear to have reviewed pertinent medical 
records when it decided the claim in 1969.  The most that can 
be said from the record available at the time is that the 
veteran had headaches, but that extensive evaluation at that 
time did not confirm anything sufficient to support a 
diagnosis of headaches linked to the inservice head injury.  

Thus, the rating board was not obligated to consider the 
provisions on Diagnostic Code 8045 in the absence of a 
medical diagnosis.  Failure to do so in view of the VA 
neurology evaluation is not misapplication of the law.  The 
evidence available to the RO in 1969 did not compel the 
conclusion that he had chronic headaches of service origin or 
inception linked to the head injury.  The VA neurologist 
rendered an opinion that did not point to any undebatable 
evidence to support the claim and the examiner offered a 
rationale against the claim.  It should also be pointed out 
that the VA psychiatry examiner did not offer a diagnosis of 
any post head injury disorder such as would have been be 
compensated under Diagnostic Code 9304.

Regarding the evaluation of anxiety neurosis, the Board must 
point out the appellant in essence appears to be disagreeing 
with the way the RO weighed and evaluated the evidence.  As 
previously noted, disagreement with the way the facts were 
weighed and evaluated is not a claim of CUE.  Russell, supra.  

The record did advise of Dr. JH's contemporaneous record of 
such disease, and the veteran apparently was seen regarding 
eligibility for VA treatment.  Nothing in the VA examination 
record at the time alerted the RO to any VA records 
outstanding, although implicit in the approval for treatment 
purposes was the possibility of some record.  An incomplete 
record, however, does not support a claim for CUE.  

The Board must point out that the representative has relied 
on rating criteria that were not in effect in 1969.  The 
applicable criteria for anxiety disorders provided a 10 
percent rating for moderate impairment.  The adjectival term 
"mild" was added for the 10 percent rating with the rating 
schedule changes in early 1988, thereby subsuming the 
"moderate" impairment that corresponded to the 10 percent 
criteria in 1969.  However, the regulations in 1969 advised 
rating personnel that the characterization of disability by 
the examiner was not determinative.  

In essence, there was discretion in the application of the 
rating criteria.  It was reasonable to assign a 
noncompensable rating since the examiner pointed out that the 
veteran was working and attending school without interference 
from anxiety reaction.  In essence, the question of which of 
the interval ratings to assign was a question of rating 
judgment, as there were obviously no bright lines of 
demarcation between the several levels of impairment.  And, 
as pointed out previously, Dr. JH's records did not show 
treatment for nervousness in 1969, although the veteran had 
claimed this at the time.  

The Board must conclude that the appellant has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that was determinative of the 
existence of a disability under the VA adjudication criteria 
then in effect for the claimed head injury headaches.   Nor 
has evidence been offered that compelled a compensable rating 
for anxiety neurosis in 1969.  See Fugo v. Brown, 6 Vet. App 
40, 43-44 (1993).  

Disagreement with the way the evidence was evaluated is not a 
claim of CUE.  Therefore, the Board must find that the rating 
decision of October 1969 was in accord with acceptable rating 
judgment.  Although the 1969 rating decision may not have 
been as explanatory as it could have been, clearly, it was 
not shown that the evidence compelled service connection or a 
higher rating as claimed, when the opinion was considered 
with all the evidence.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   

The record simply does not support an argument that 
undebatable error was committed.  The weight and probative 
value given to a particular examination report or medical 
treatment record involves judgment.  

Accordingly, the Board finds that the October 23, 1969 rating 
decision did not contain any kind of error, of fact or law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result regarding the claim of service connection for 
residuals of a concussion, including headaches or the rating 
of anxiety neurosis would have been manifestly different but 
for the error.  No medical record on file undebatably 
compelled the conclusion that the veteran had residuals of a 
concussion, including headaches or that anxiety reaction 
symptoms compelled a compensable rating.  See also Baldwin v. 
West, 13 Vet. App. 1 (1999). 

Clearly, the applicable law and regulations extant at the 
time of the RO decision in question were correctly applied, 
and it has not been shown to the contrary.  The facts as they 
were known at the time were correct, and it has not been 
shown to the contrary.  The RO considered evidence brought to 
its attention, and it does not appear that a relevant 
document was overlooked.  Any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

More recent medical opinion of a possible trauma etiology for 
headaches is not probative of CUE in the 1969 rating 
decision.  Overall, the Board has determined that the 
criteria for a finding of CUE in the RO decision of October 
23, 1969 have not been met.


ORDER

The October 23, 1969 rating decision wherein the RO denied 
entitlement to service connection for residuals of a 
concussion, including headaches not having constituted CUE, 
the appeal is denied.

The October 23, 1969 rating decision wherein the RO assigned 
a noncompensable rating for anxiety neurosis not having 
constituted CUE, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

